Citation Nr: 0532287	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  96-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a right knee arthrotomy, with degenerative joint 
disease, currently rated as 10 percent disabling.

2.  What evaluation is warranted for right knee instability 
from August 18, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision that denied an 
increased evaluation for post operative residuals of a right 
knee arthrotomy under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5257, and a March 1998 statement of the case (SOC) 
that announced the assignment of a 10 percent evaluation for 
instability under 38 C.F.R. § 4.71a, Code 5259.  Service 
connection for arthritis appears to have been granted sua 
sponte in an April 2000 supplemental SOC (SSOC).  The Board 
remanded this case to the RO in December 2003 for compliance 
with the notice and duty to assist mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As noted above, this claim was remanded by the Board to the 
RO in December 2003.  The Board sought to have the veteran be 
sufficiently notified of his rights in the VA's claim 
process, to specifically include those particular to the 
VCAA.  By letter of January 2004, and by a June 2005 SSOC 
(which included a discussion of 38 C.F.R. § 3.159), this 
notice was accomplished.  

Unfortunately, almost two years have passed since this case 
was remanded, and the record shows that the veteran was most 
recently afforded a VA orthopedic examination in June 2002.  
At that time he complained of continuing right knee pain, 
instability ("giving way"), and swelling.  Examination of 
the right knee showed range of motion to 120 degrees, and no 
evident ligament laxity.  X-ray examination of the right knee 
showed degenerative changes of the medial compartment with 
moderate joint space narrowing.  

Notably, the veteran's accredited representative, as part of 
an August 2003 letter in lieu of a VA Form 646, essentially 
argued that the veteran's service-connected right knee had 
worsened since his last examination.  The United States Court 
of Appeals for Veterans Claims has held that when a veteran-
claimant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Hence, the veteran 
should be scheduled for a new examination.

Further development is also necessary in light of VAOPGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).  That binding opinion 
issued by VA's General Counsel provides that a veteran may 
receive separate ratings under Code 5260 (leg, limitation of 
flexion) and Code 5261 (leg, limitation of extension) for 
disability of the same joint.  While the veteran is already 
in receipt of separate ratings for instability and arthritis, 
in light of this new opinion issued since the Board's 
December 2003 remand, further development is in order.

Finally, the Board observes that the most recent treatment 
record on file concerning the veteran's service-connected 
right knee is a VA treatment record from the Northport VA 
Medical Center (VAMC) dated in August 1997.  More recent 
records, if extant, should be associated with the claim file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain any records from the 
Northport VAMC or any other health care 
provider identified by the veteran dated 
since August 1997 which pertain to his 
right knee disorder.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After all pertinent evidence has been 
gathered and associated with the claim 
file, the veteran should be afforded a VA 
orthopedic examination.  The claim folder 
is to be made available for the examiner 
to review.  In accordance with the latest 
AMIE worksheets for rating the knee the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any right knee 
disability.  A complete rationale for any 
opinions expressed must be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right knee disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should identify all 
impairments affecting the right knee.  
With respect to the right knee, examiner 
should specifically indicate whether 
arthritis is present, and whether there 
is recurrent subluxation or lateral 
instability of the knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe").  
The examiner should also indicate 
whether, in the right knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

